Citation Nr: 0114516	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  97-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for scar 
of the right anterior chest, residuals of a second degree 
burn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1985 and from February 1986 to July 1988.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD,  and granted 
service connection for a scar of the right anterior chest, 
residuals of a second degree burn, with assignment of a 
noncompensable evaluation.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in July 2000, but was remanded to the RO in 
response to the veteran's request to provide testimony before 
a travel Member of the Board.

In February 2001 the veteran testified at a personal hearing 
before the undersigned at the RO, a transcript of which has 
been associated with the claims file.

The case has been returned to the Board for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA has a duty to assist the veteran in the development of 
evidence pertinent to his claims under 38 U.S.C.A. § 5107(b) 
(West 1991).

The veteran has asserted that he has PTSD as a result of his 
period of active service.  The medical evidence of record 
shows that he has been diagnosed with anxiety disorder, not 
otherwise specified, with panic episodes and derealization.  
The evidence also shows progress notes which suggest symptoms 
associated with PTSD.

The Board notes that the veteran underwent a VA psychiatric 
examination in June 1996 and in January 1999.  In both 
instances, the examiners indicated that veteran's medical 
records were not available for review in conjunction with the 
examination.  A review of the veteran's service medical 
records shows that on several occasions during service, he 
was evaluated for problems sleeping, depressed mood and 
situational stress reaction.  The Board is of the opinion 
that these records should be evaluated by a VA examiner in 
conjunction with a contemporaneous examination in order to 
determine whether the veteran has a current psychiatric 
disorder that is etiologically related to service.

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See Patton v. West, 12 Vet. App. 272, 280 (1999).

38 C.F.R. § 3.304(f) previously provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  It 
has not been asserted in this matter that the alleged 
stressor is related to combat but rather various non-combat 
incidents which occurred during his period of active service.  
Accordingly, the veteran is required to produce "credible 
supporting evidence that the claimed in[-]service event 
actually occurred."  This cannot be provided by medical 
opinion based on post-service examination.  See Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).  In Patton it was 
noted that evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

The criteria for adjudicating PTSD claims changed during this 
appeal.  The basic elements needed to establish service 
connection for PTSD are set forth under 38 C.F.R. § 3.304(f).  
The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See Patton, 12 
Vet. App. at 280-82; Cohen v. Brown, 10 Vet. App. 128, 142-43 
(1997); and Gaines v. West, 11 Vet. App. 353, 358-60 (1998) 
[which supplemented Cohen for a detailed discussion of the 
significance of each element in the merits adjudication].

The veteran is entitled to have his claim adjudicated under 
these provisions or applicable Manual M21-1 provisions 
whichever are more favorable to him.  See Cohen, 10 Vet. App. 
at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 (1991).

The changes to section 3.304(f) published in June 1999 were 
effective retroactive to March 1997.  38 C.F.R. § 3.304(f) 
currently provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor 
and credible supporting evidence that the claimed in-service 
stressor occurred.  



In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran has enumerated certain inservice stressful events 
which he associates with his asserted PTSD.  These events 
include being burned by a skillet of grease that was thrown 
by a fellow serviceman; being disciplined for leaving the 
barracks unlocked; being threatened and pushed into a wall by 
an E-7; an incident with another soldier that apparently had 
a flashback from the Vietnam War and tried to kill him; being 
trapped in a closed space of a ship for several hours when 
its hatch accidentally closed him in; and a number of 
incidents wherein a "boot night" was performed on him 
wherein he was taunted and beaten by eight or nine men.

The Board is satisfied that the stressor of receiving second 
degree burns in December 1984 is consistent with the service 
medical records.  Accordingly, this stressor is verified.  It 
is the Board's opinion that an attempt should be made to 
verify the remaining stressors.

The Board also notes that the veteran has asserted that his 
service-connected scar of the right anterior shoulder and 
chest is more disabling than reflected by the current rating 
evaluation.

The veteran's second-degree burn scar has been rated in 
accordance with Diagnostic Code 7802 of the VA Schedule for 
Rating Disabilities (Schedule).  

Under Diagnostic Code 7802, second-degree burn scars are 
rated as 10 percent disabling when the affected area or areas 
approximate 1 square foot (0.1 square meter).  During the 
June 1996 VA examination, the examiner indicated that the 
veteran's scar measured 27 cm in width by 28 cm in length, 
resulting in an area of .0756 m squared.  The Board is of the 
opinion that in light of the fact that the veteran's 
residuals of a second degree burn have not been examined in 
several years, in light of the contentions of the veteran, 
and for the reasons explained below, this matter must be 
remanded to the RO for further development, to include a 
contemporaneous examination.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107), provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas, 1 Vet. App. at 308; VAOPGCPREC 
11-00.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The Board notes that the 
veteran has also not been afforded a recent or otherwise VA 
examination of his asserted PTSD wherein the claims folder 
has been made available to the examiner, and of his service-
connected scar disability.

As the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92; (published at 57 Fed. Reg. 49,747 (1992)).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claims, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
veteran to identify, the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for all 
psychiatric symptomatology and for his 
residuals of second degree burns.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

He should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of he claim.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment records.

The RO is directed that the veteran be 
contacted and asked to provide as much 
additional detail as possible regarding 
his reported in service stressors, 
particularly the name(s) of the 
individual(s) who attacked or otherwise 
assaulted him in any way.  He is to be 
directed to submit alternative sources of 
information to verify the claimed 
stressors and to identify all sources of 
treatment for his psychiatric 
symptomatology, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to his 
treatment.
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  After the above development is 
completed to the extent possible, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) 
based on review of all pertinent 
documents and statements of record, those 
previously submitted and submitted as a 
result of this remand, if applicable.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), including a copy of this 
remand, all available service medical 
records, and any written stressor 
statements should again be sent, along 
with the personnel records, to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, to attempt to verify any of 
the stressors claimed by the veteran, and 
to obtain confirmation of the alleged 
assault(s) on the veteran during his 
period of active service.  
If unable to provide such information, 
they should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.

4.  The RO should arrange for a VA 
special psychiatric examination by an 
examiner who has not already examined, 
seen, or treated the veteran in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric disorders 
which may be present, to include PTSD.  

The claims file and a separate copy of 
this remand, the stressor list compiled 
by the RO, any information provided by 
the USASCRUR, and copies of the pertinent 
M21-1 criteria with respect to personal 
assault claims must be provided to the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination  Any further 
indicated tests and studies to include 
psychological studies are to be 
conducted. 

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
verified in-service stressor(s) are 
sufficient to produce PTSD.  The examiner 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Again, 
if PTSD is diagnosed, the examiner must 
identify the verified stressor(s), 
supporting the diagnosis.

With respect to the veteran's reported 
personal assault, the examiner is 
requested to analyze the service 
personnel records in light of the 
examples listed in M21-1, Part III, para. 
5.14(c)(7).  Specifically, the examiner 
should determine whether there is in-
service and/or post-service evidence of 
behavior changes at the time of the 
alleged stressor incident, which might 
indicate their occurrence.  See M21-1, 
Part III, 5.14(c)(7), (8).

In doing so, the examiner should 
carefully review all of the veteran's 
statements and hearing testimony dating 
back to his original stressor 
descriptions regarding the assault 
incident, as well as the secondary 
evidence and evidence of behavior changes 
shown in the service personnel records.  

It is requested that the examiner 
interpret the behavior changes and 
evidence pertaining thereto and render an 
opinion whether the behavior changes are 
related to the claimed stressors.  The 
examiner should express an opinion as to 
whether any currently diagnosed 
psychiatric disorder, even in the absence 
of PTSD, is related to military service 
on any basis.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The RO should then schedule the 
veteran for a VA special dermatological 
examination by an appropriate medical 
specialist for the purpose of 
ascertaining the severity of the second-
degree burn scar of the right anterior 
shoulder and chest.  



The claims file, copies of the criteria 
for rating burn scars, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examination report should specifically 
include the measurements the area 
affected by the residuals of the second-
degree burn.  The examiner should also 
indicate any limitation of function 
caused by the scar.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  

The RO should also readjudicate the claim 
of entitlement to an initial compensable 
evaluation for scar of the right anterior 
chest, residuals of a second degree burn.  
In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), referable to initial grants of 
service connection and the assignment of 
"staged ratings".

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues current on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) may adversely 
affect the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



